Citation Nr: 1225341	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, prior to July 19, 2011, for beta thalassemia minor.

2.  Entitlement to an evaluation in excess of 30 percent, since July 19, 2011, for beta thalassemia minor.

3.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971 and from March 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to an evaluation in excess of 10 percent for beta thalassemia minor.

In May 2009, the Board remanded this matter for additional evidentiary development.

In July 2011, the Board issued a decision which granted an increased evaluation of 30 percent for the Veteran's service-connected beta thalassemia minor.  The Board's decision indicated that the increased evaluation was warranted based upon the evidence of record at that time.  It also noted that further development was required to determine which a higher evaluation, or an extra-schedular evaluation, was warranted.  The Board then remanded this issue, along with an inferred claim for a total disability rating based on individual unemployability (TDIU rating) for additional evidentiary and procedural development.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium)

In July 2011, the RO issued a rating decision enacting the Board's grant of a 30 percent evaluation for the Veteran's service-connected beta thalassemia minor, effective from July 19, 2011, the date of the Board's July 2011 decision.  The Board has recharacterized the increased evaluation issue on appeal to encompass the staged rating periods assigned by the RO.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his service-connected beta thalassemia minor.  He is also seeking entitlement to a TDIU rating.

The Board's July 2011 remand included instructions for the RO to have the VA examiner who conducted the March 2010 VA examination (or other qualified individual, if the examiner is unavailable) review the Veteran's claim file and indicate whether this review requires any changes to any of the conclusions noted within the original examination and addendum reports.  Thereafter, the RO was directed to readjudicate the issues of entitlement to an increased evaluation in excess of 30 percent for the Veteran's beta thalassemia minor; and entitlement to a TDIU rating.

The RO's July 2011 rating decision, which enacted the Board's grant of a 30 percent evaluation for beta thalassemia minor, assigned an effective date of July 19, 2011, for this award.  The RO's decision further stated that the Board's decision was considered a full and final determination on this issue.  However, the Board's remand instructions directed the RO to readjudicate the increased rating issue after completing the additional evidentiary development noted in the remand. 

An August 2011 addendum to the March 2010 VA examination report noted that the Veteran's "chart" had been reviewed.  It is unclear from the addendum if reference to the Veteran's "chart" encompasses a review of his entire claims file, which is what was required by the Board's remand.  Moreover, the addendum did not indicate whether this review warranted any changes to the conclusions noted in the original and addendum examination reports.  

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected beta thalassemia minor; and whether he is able to obtain or retain employment solely due to his service-connected disabilities.   38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that it be completed and returned.

2.  In a 38 C.F.R. § 3.159(b) letter addressing both issues, ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected disabilities since January 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, updated treatment records, since January 2010, should be obtained from the VA medical center in West Los Angeles, California.

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in her possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

3.  Schedule the Veteran for the appropriate VA medical examination to determine the current severity of his service-connected beta thalassemia minor.  The claims file (as well as all relevant Virtual VA records) must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms of the Veteran's beta thalassemia minor, with attention to whether this disability is productive of painful crises several times a year or symptoms precluding light manual or all labor.  Attention should also be directed to whether any painful crises occur in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis, and infarction.

The examiner must also elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected disabilities (beta thalassemia minor and tinea versicolor, as listed in a July 2011 rating decision).  

A complete rationale for all opinions expressed must be given.  

4.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If, following readjudication of the beta thalassemia minor, the Veteran does not meet the schedular criteria for TDIU, determine whether extra-schedular consideration (under 38 C.F.R. § 4.16(b)) is warranted and take appropriate action.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


